Citation Nr: 1139621	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-40 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left foot disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served with the U.S. Army Reserves with active duty from September 1982 to November 1982, September 1990 to August 1991 and December 2003 to March 2005 and active duty for training (ACDUTRA) from July 13, 1996 to  August 3, 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that this case must be remanded for additional development.  

The Board observes that the Veteran was provided with a VA examination for her left foot disorder in July 2006.  The examiner observed that the Veteran had a small nodule on the lateral aspect of the left foot and calcaneal spurs.  He determined that he could not state whether the Veteran was seen for her left foot while she was on active duty as he did not have her service treatment records for her active duty service between December 2003 and March 2005.  The examiner did not provide any opinion on whether the Veteran's left foot disorders were related to active duty service.  VA was unable to obtain the Veteran's service treatment records for the period of active duty service between December 2003 and March 2005.  However, in April 2007, the Veteran submitted copies of her service treatment records during that period of active duty.  These records document complaints of the left foot.  The Veteran was not provided with another opinion once those records had been associated with the claims file.  In addition, the Board observes that the medical evidence reveals that the Veteran sought treatment in July 1996 when she hurt her left heel during ACDUTRA. The examiner did not discuss this incident or provide an opinion on whether any current left foot disorder is related to such incident.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA examination from an appropriate medical specialist to determine the identity and etiology of any left foot disorder that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.   All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any left foot disorder found on examination is at least as likely than not (i.e., a fifty percent or greater probability) causally or etiologically related to any symptomatology or incident shown during any active duty or active duty for training or any injury shown during inactive duty for training.  The examiner should provide a complete rationale for all conclusions reached including a description of the evidence relied upon and rejected in reaching the opinion.

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a left foot disorder.  If the benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



